Citation Nr: 0527128	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-00 276 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to increased rating for service-connected left 
hip injury, which is currently evaluated at 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1956 to 
November 1960.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.    

In July 2005, VA and the veteran's representative jointly 
moved the United States Court of Appeals for Veterans Claims 
(Court) that this matter be remanded to the Board for further 
development and analysis.  The Court granted this motion in 
July 2005, thereby remanding this matter to the Board.  As 
further development is now mandated, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran last underwent examination of his left hip in May 
2002.  In the joint motion, it is ordered that VA provide the 
veteran with another medical examination.    

Accordingly, this case is remanded for the following actions:

1.  Schedule an appropriate medical 
examination with a VA orthopedist to 
ascertain the current nature and severity 
of the veteran's left hip disorder.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file.     

2.  Pursuant to the examination, all 
pertinent tests and studies should be 
accomplished.  All findings should then 
be reported in detail, to include details 
regarding any range of motion loss, or 
any range of motion loss or functional 
loss that is due to pain on motion, pain 
on use, or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet.App. 202, 208 (1995).                

3.  Thereafter the RO is requested to 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



